On Petition fob Reheabing.
Henley, J.
Appellee has filed a petition for a rehearing in this cause, in which it is urged that certain material allegations of the second paragraph of complaint have been ignored by the court. It is claimed by counsel for appellee that the averments of the second paragraph of complaint, viz: that appellant and appellee entered into an agreement by the terms of which appellee, who was a large depositor with appellant, should charge appellant nothing in the way of *117interest on the deposits, and that appellant, by reason thereof should charge appellee nothing in excess of the actual expense thereof, for services rendered in the collection of drafts drawn by appellee, make an entirely different case from the case presented by the first paragraph of complaint, and that the cases cited as applicable to the first paragraph of complaint are not in point, when applied to the facts averred in the second paragraph. The well settled principle of agency, that when the business intrusted to an agent is to be performed at a distance, or requires the delegation of an agent’s authority to a subagent, the original agent is not liable for the error or misconduct of the subagent, if he has used due care in his selection, is the governing rule in all the cases cited in support of the doctrine announced in the opinion in this cause. The fact that the bank first employed was to receive a consideration for the collection of a foreign draft which the owner knew could be collected only by the transmission to a subagent at the place where it was payable, could not change the rule of agency.
Agents are not presumed to do their work without consideration. If, for a consideration, the appellant had guaranteed the solvency of the subagent employed by him in making appellee’s collections, or guaranteed appellee from loss from any reason growing out of the misconduct of subagents employed by appellant in making collections for appellee, an entirely different case would be presented. We see no reason to change the decision of the court. Petition for a rehearing overruled.